Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-14-1999

Miller v. Comm Social Security
Precedential or Non-Precedential:

Docket 98-5433




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Miller v. Comm Social Security" (1999). 1999 Decisions. Paper 125.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/125


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                     UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                              No. 98-5433

            Miller v. Commissioner of Social Security

     The following modifications have been make to the Court's Opinion
issued on
April 19, 1999 in the above-entitled appeal and will appear as part of the
final version
of the opinion:


                      Page 6, first paragraph after indented quote, lines 4-
5:
              delete ", however,"


                                      Very truly yours,

                                      /s/ P. Douglas Sisk

Clerk

Dated: May 3, 1999